In the Supreme Court of Georgia



                                               Decided: May 23, 2016


         S16Y0995. IN THE MATTER OF JENNIFER L. WRIGHT.

      PER CURIAM.

      This disciplinary matter is before the Court on the Report and

Recommendation of the special master, Margaret Washburn, recommending that

Jennifer L. Wright (State Bar No. 519727) be disbarred following her April 2015

guilty plea conviction in the Superior Court of Douglas County for felony

possession of Alprazolam, a Schedule IV substance, see OCGA § 16-13-30 (a), for

which she was sentenced to three years probation. Wright, who became a member

of the Bar in 2000, received a formal letter of admonition in 2012.

      The special master held a hearing at which Wright and her first probation

officer testified. As found by the special master, the evidence showed that Wright

has not been compliant with the terms of her probation, including the requirement

that she participate in a substance abuse treatment program and discontinue her use

of marijuana. Additionally, the evidence also showed that Wright has a history of

arrests for driving under the influence, a failure to take responsibility for her actions
or to show remorse, a tendency to blame other people and circumstances for her

problems, and a lack of candor with a counselor conducting an alcohol and drug

abuse assessment. Together, these circumstances reflect adversely on her fitness to

practice law.

      The special master concluded that Wright’s conviction constitutes a violation

of Rule 8.4 (a) (2), that Wright did not exhibit remorse or take responsibility for her

actions, but blamed others, and that Wright failed to present any credible evidence

of mitigating factors, compare In the Matter of Davis, 292 Ga. 897 (742 SE2d 734)

(2013)   (24-month     suspension     following    conviction    for   possession   of

methamphetamine when Davis expressed remorse, took full responsibility for her

actions, was in counseling, and displayed a cooperative attitude in disciplinary

proceedings). Thus, the special master recommended that Wright be disbarred.

      Having considered the record and the special master’s thorough report and

recommendation, the Court concurs that disbarment is the appropriate sanction in

this matter. Accordingly, it is hereby ordered that the name of Jennifer L. Wright

be removed from the rolls of persons authorized to practice law in the State of

Georgia. Wright is reminded of her duties pursuant to Bar Rule 4-219 (c).

      Disbarred. All the Justices concur.



                                           2